Case 4:19-cr-00280-ALM-KPJ Document 20 Filed 02/20/20 Page 1 of 7 PageID #: 43




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION
                                                                            Clerk, U.S. District Court
   UNITED STATES OF AMERICA                  §                              Eastern District, of Texas

                                             §         No. 4:19CR280
   v.                                        §         Judge Mazzant
                                             §
   PINGHUA LEI                               §
     a/k/a Neil Lei                          §
                                   FACTUAL STATEMENT
           IT IS HEREBY STIPULATED by Pinghua Lei, also known as Neil Lei (Lei),

  defendant herein, that the following facts are true and correct, and that he understands

  and agrees, with the express consent of his counsel, Keith Gore, that this Factual

  Statement may be used by the Court to determine whether his plea is voluntary and

  knowing and by the probation officer and Court to determine an appropriate sentence for

  the offense to which he is pleading guilty.

           The defendant stipulates to the following statement of facts to provide the Court

  with a sufficient factual basis to accept a plea of guilty pursuant to Rule 11(b)(3) of the

  Federal Rules of Criminal Procedure, and agrees that this statement represents what the

  government could prove at a trial beyond a reasonable doubt:

           1. The Defendant, Lei, who is changing his plea to guilty is the same person

  charged in the Indictment.

           2. Beginning in or about January 2012 and up to October 6, 2017, the

  Defendant, Pinghua Lei, a Chinese national, was employed by the Natural Polymer

  International Corporation in Plano, Texas ( NPIC ), as a food research scientist in the



  Factual Statement - Lei
  Page 1
Case 4:19-cr-00280-ALM-KPJ Document 20 Filed 02/20/20 Page 2 of 7 PageID #: 44




  NPIC Research and Development ( R&D ) Department. For the relevant period, NPIC

  was an established domestic and international business engaged in the manufacturing and

  distribution of natural pet treat products and maintained its primary domestic U.S. facility

  and office in Plano, TX. While working at NPIC as a R&D food scientist, Lei reported to

  and was supervised by a fellow NPIC employee named J.Z. Prior to 2012, Lei had

  resided in China, graduated from Sichuan University with a Food and Science Degree in

  2005, and had been employed by NPIC at its Zhongshan City facility ( NPIC-China ).

  Following his transfer to the U.S., Lei obtained a H1B visa work permit, and while he

  remained a Chinese citizen, on April 30, 2016, Lei became a U.S. Legal Permanent

  Resident Alien.

           3. Lei first met J.Z. in China while working with NPIC-China at its

  Zhongshan City facility. In or around 2011 J.Z. was involved in hiring Lei from the

  NPIC-China facility to work at the NPIC Plano, TX, facility. Lei worked with J.Z. at the

  NPIC Plano facility up to October 2017, and knew that J.Z. left NPIC in November 2017.

           4. On September 25, 2017, Lei submitted to J.Z., as his NPIC supervisor, a

  letter of resignation from NPIC. On October 6, 2017, Lei left NPIC. While employed by

  NPIC, Lei had signed several NPIC Non-Disclosure Agreements in which he agreed (i)

  not to reveal or use any NPIC information, including trade secrets, to the benefit of other

  parties, including himself, that he acquired while working at NPIC, and (ii) to return all

  NPIC trade secrets to the company prior to any departure from the company.

           5. In or about mid-October 2017, Lei began working at Gambol Pet USA

  (GPUSA) in California as a R&D Manager and Senior Scientist. GPUSA was a pet treat

  Factual Statement - Lei
  Page 2
Case 4:19-cr-00280-ALM-KPJ Document 20 Filed 02/20/20 Page 3 of 7 PageID #: 45




  manufacturer and distributor located in Perris, California, and a direct business

  competitor to NPIC. GPUSA began domestic U.S. operations in or about April 11, 2017.

  GPUSA was the wholly owned subsidiary of Gambol Pet Group (GPG), a Chinese

  enterprise based in Shandong Province, China, and was the largest provider of private-

  label pet treats in the U.S. and Canada for domestic U.S. companies such as Walmart.

  GPG was a direct business competitor to NPIC in both the domestic and international pet

  treat markets.


          6. Lei was aware in October 2017 that J.Z. resigned from NPIC, left the

  company in November, and began employment at GPUSA in mid-November 2017.

  While employed at GPUSA, Lei worked with J.Z. who held the position of Chief

  Operating Officer and Chief Technology Officer.

          7. Prior to leaving NPIC and continuing into 2018, specifically in or about

  July 2017 and continuing through April 2018, with the intent to convert NPIC trade

  secrets to the economic benefit of another, Lei did knowingly (i) copy, duplicate,

  download, replicate and communicate without authorization; and (ii) receive or possess,

  knowing the same to have been appropriated, obtained or converted without

  authorization, NPIC electronic data and information that constituted NPIC trade secrets

  regarding a product known as Twistix Milk & Cheese Dental Chew Sticks (the TMC

  Sticks ); and further attempted to and conspired with J.Z. to steal and possess said NPIC

  trade secrets.


          8. In furtherance of this scheme, on September 25, 2017, approximately two

  hours prior to Lei s submission of his resignation from NPIC, he copied and downloaded

  Factual Statement - Lei
  Page                                          3              /
Case 4:19-cr-00280-ALM-KPJ Document 20 Filed 02/20/20 Page 4 of 7 PageID #: 46




  a large number of computer files from the NPIC computer system, commonly referred to

  as the Research and Development folder (the NPIC R&D Folder ). Lei copied the data

  and information contained in the NPIC R&D Folder to a personal computer data storage

  device USB-006/General USB Flash Disc.

           9. Lei knew that the NPIC R&D Folder contained an extensive amount of

  NPIC confidential, sensitive and proprietary information relating to multiple NPIC pet

  treat products, including the TMC Sticks. Further, Lei knew that NPIC maintained

  several data and information security means, mechanisms, and protocols to restrict access

  to the NPIC R&D Folder to three NPIC R&D Department employees (apart from two IT

  Department employees who had access) with work responsibilities relating to specific

  products and, thus, had need to know and needed to access such protected data and

  information. In fact, NPIC did maintain significant and reasonable computer security

  measures to protect the access to and use of the NPIC R&D Folder.

           10. On September 28, 2017, J.Z. copied and downloaded a large number of

  NPIC computer files from the NPIC R&D Folder into his personal computer storage

  device known as a USB HNT-011 thumb drive.

           11. During the September to December 2017 J.Z. discussed and directed the

  Lei to attempt to access, copy, download, and transfer NPIC R&D data to a separate

  storage device. Lei did so utilizing his own storage devices, including a personal lap top

  computer, which he subsequently used to conduct business while employed at GPUSA.

  Lei was aware that J.Z. was also accessing, copying and transferring NPIC R&D




  Factual Statement - Lei
  Page 4
Case 4:19-cr-00280-ALM-KPJ Document 20 Filed 02/20/20 Page 5 of 7 PageID #: 47




  information to himself for use after departing NPIC. J.Z. had told Lei that they should

  both retain this NPIC data and information after departing NPIC.

           12. At multiple times in November and December 2017, continuing on through

  January and March 2018, Lei, having possession of the NPIC R&D Folder without

  authorization, transferred and copied the data and information contained in the NPIC

  R&D Folder to a lap top computer he possessed and used in the course of his work at

  GPUSA. Lei transferred the NPIC R&D data from the USB-006/General USB Flash

  Disc onto his lap top computer after he had left NPIC and after he began working at

  GPUSA.

           13. At certain times, Lei accessed some of the NPIC data and information from

  the NPIC R&D Folder to use and modify such information for his benefit and use in

  connection with his work for GPUSA. Further, in April 2018 after being informed in

  connection with a civil legal action that he was required to provide all NPIC related data

  and information in his possession and control, Lei deleted and destroyed the NPIC R&D

  data from his personally owned lap top computer that he utilized to conduct GPUSA

  work and thereafter denied having had any possession of the same.

           14. Lei was not authorized on September 25, 2017, or any time before or

  thereafter, to access, copy, duplicate, receive, and possess any of the secured data and

  information contained in the NPIC R&D Folder, which included information relating to

  the development, production, and testing of the TMC Sticks. NPIC was the legal owner

  of the data and information contained in the NPIC R&D Folder. The NPIC R&D Folder

  contained data and information relating to the financial, business, scientific, technical,

  Factual Statement - Lei
  Page 5
Case 4:19-cr-00280-ALM-KPJ Document 20 Filed 02/20/20 Page 6 of 7 PageID #: 48




  economic, and engineering information that included data on the plans, compilations,

  designs, formulas, processes, procedures, and programs relating to the production,

  manufacturing, testing and marketing of the TMC Sticks. As such, this information was

  unique to NPIC and represented information developed by NPIC that derived

  independent economic value, actual or potential, from not being generally known to, and

  not readily being ascertainable through proper means by another person. Accordingly,

  Lei, all without authorization, in September 2017 unlawfully stole by duplication and

  transfer certain NPIC trade secrets relating to the TMC Sticks and retained possession of

  such trade secrets up until at least April 2018.

                             Lei s signature and acknowledgment:

           I have read this Factual Statement and have discussed it with my attorney. I fully

  understand the contents of this Factual Statement and agree without reservation that it

  accurately describes the events and my acts.



  Dated: 0
                                                     PINGHUA NEIL LEI, also known as
                                                     Neil Lei, Defendant




  Factual Statement - Lei
  Page 6
Case 4:19-cr-00280-ALM-KPJ Document 20 Filed 02/20/20 Page 7 of 7 PageID #: 49




                    Counsel for the Defendant s signature and acknowledgment:

            I have read this Factual Statement and have reviewed it with my client, Pinghua

   Lei, also known as Neil Lei. Based upon my discussions with Lei, I am satisfied that he

   understands the Factual Statement.




   Dated:

                                                    Attorney for the Defendant




  Factual Statement - Lei
  Page 7
